This was a motion to strike from the docket for want of prosecution.
*315It was resisted on the ground that four days notice of the hearing had not been given, according to the rules, one of the intervening days being Sunday. Notice of the motion was served on Saturday, March 30th, 1867, and the hearing was for Wednesday, April 3d, 1867. It was held that Sunday being an intervening day it was to be included in the computation, and that it was properly counted as a day. The notice, was held to be sufficient.